      Case 3:19-cv-00778-KHJ-FKB Document 11-4 Filed 03/16/20 Page 1 ofTRM
                                                                        1 1301.02
                                                                October 3, 1997
                                                   Part 2, Section E, Page e-5


REJ    SIG        YOU DID NOT SIGN YOUR REQUEST OR APPEAL.


REJ    UTA        YOUR APPEAL IS UNTIMELY. CENTRAL OFFICE APPEALS MUST BE
                  RECEIVED WITHIN 30 DAYS OF THE REGIONAL DIRECTOR'S
                  RESPONSE. THIS TIME LIMIT INCLUDES MAIL TIME.


REJ    UTF        YOUR REQUEST IS UNTIMELY. INSTITUTION AND CCC REQUESTS
                  MUST BE RECEIVED WITHIN 20 DAYS OF THE EVENT COMPLAINED
                  ABOUT.


REJ    UTR        YOUR APPEAL IS UNTIMELY.    REGIONAL APPEALS MUST BE
                  RECEIVED WITHIN 20 DAYS OF THE WARDEN'S OR CCM'S
                  RESPONSE. THIS TIME LIMIT INCLUDES MAIL TIME.


REJ    WRL        YOU SUBMITTED YOUR REQUEST OR APPEAL TO THE WRONG LEVEL
                  OR WRONG OFFICE.




                                                                         GOVERNMENT
                                                                           EXHIBIT

                                                                             C
